                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


NATHAN HOPKINS,                              )
                                             )
      Plaintiff,                             )
                                             )
VS.                                          )         No. 18-1186-JDT-cgc
                                             )
TAMARA FORD, ET AL.,                         )
                                             )
      Defendants.                            )


               ORDER DIRECTING ENTRY OF JUDGMENT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
         AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


      Plaintiff Nathan Hopkins filed a pro se complaint under 42 U.S.C. § 1983. (ECF

No. 1.) On June 4, 2019, the Court entered an order dismissing the complaint and granting

leave to file an amended complaint. (ECF No. 6.) The Court warned Hopkins that if he

failed to file an amended complaint within twenty-one days, the Court would assess a strike

pursuant to 28 U.S.C. § 1915(g) and enter judgment. (Id. at PageID 27-28.)

      Hopkins has not filed an amended complaint, and the time within which to do so

has expired. Therefore, judgment will be entered in accordance with the June 4, 2019,

order dismissing the complaint for failure to state a claim. Hopkins is assessed his first

strike under § 1915(g). This strike shall take effect when judgment is entered. See

Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
         It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Hopkins would not be taken in good

faith.

         The Court also must address the assessment of the $505 appellate filing fee if

Hopkins nevertheless appeals the dismissal of this case. A certification that an appeal is

not taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in the Prison Litigation Reform Act

(PLRA), 28 U.S.C. §§ 1915(a)-(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11

(6th Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951.

McGore sets out specific procedures for implementing the PLRA. Hopkins is instructed

that if he files a notice of appeal and wishes to take advantage of the installment procedures

for paying the appellate filing fee, he must comply with the procedures set out in the PLRA

and McGore by filing an updated in forma pauperis affidavit and a current, certified copy

of his inmate trust account for the six months immediately preceding the filing of the notice

of appeal.

         The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                              2
